DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  paragraph 8 has minor syntax errors which must be corrected (line 1).  
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  claims 10 and 11 must be amended to correct spacing issues so that each claims begins with a capital letter and ends with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the plurality of theme tokens" in reference to a first theme.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0190241 A1 (Goutte) and U.S. Patent No. 7,184,948 B2 (Chalabi).
Referring to claim 1, Goutte discloses a computer-implemented system for natural language processing, the system comprising: at least one memory and at least one processor configured to provide a domain-specific natural language processing engine, the domain-specific natural language processing engine configured for carrying out the following features (page 8, paragraph 89, page 3, paragraph 3, paragraph 6).  Goutte discloses a natural language processing system which uses matrix data.  Goutte discloses obtaining a content item matrix including word data from a plurality of content items (page 1, paragraph 6); with a natural language processing topic model, generating from the content item word matrix a corpus of themes (page 1, paragraph 7, page 2, paragraphs 17, 22, 23, 24).  A corpus of themes is determined to translate a source sentence into a target sentence.   Goutte discloses modifying the content item matrix to remove word data for at least one dominant content item for the first theme (page 6, paragraph 62).  Goutte does not disclose a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi discloses a plurality of theme tokens associated with each theme in the corpus of themes (column 6, lines 1-5), when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords, removing word data for at least one dominant content item for the first theme (column 9, lines 1-10, column 6, lines 50-55).  Chalabi describes how a number of the plurality of words which are the theme tokens associated with the “Sport” theme are not matched, the words and senses are removed and not associated with the dominant theme.  Chalabi discloses regenerating from the modified content item word corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model (column 5, lines 55-65), ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes and generating domain-specific output text for one or more of the ranked themes (column 7, lines 35-45, column 4, lines 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Chalabi a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi disclose an analogous system with natural language translation that uses theme tokens and ranking to automatically determine the content of a sentence.  This feature is implantable in natural language analysis systems and provides motivation for Goutte to learn from Chalabi.
Referring to claims 4 and 14, Goutte and Chalabi disclose domain-specific natural language processing engine is configured for - 29 -filtering themes from the regenerated corpus of themes based on importance metrics for the plurality of theme tokens associated with each theme in the regenerated corpus of themes (Chalabi, column 7, lines 35-45, column 5, lines 55-65).  Chalabi discloses natural language processing where themes are ranked and further filtered to identify the highest ranked theme which are associated with the work token references.  The model is regenerated based on adding more word tokens and sentences and identifying themes which are associated with these tokens.  Therefore these models are tagged with thematic values and are regenerated based on new data.
Referring to claims 6 and 16, Goutte and Chalabi discloses wherein generating the domain-specific output text includes mapping the ranked themes to one or more values in a domain-specific theme corpus (Chalabi, column 4, lines 7-14, column 7, lines 36-45).
	Referring to claims 7 and 17, Goutte and Chalabi disclose that the at least one processor is configured for obtaining a plurality of results for an input query to identify a plurality of content items and extracting the word data from the plurality of content items (Chalabi, column 5, lines 40-48, column 4, lines 40-50).  An input sentence is provided which serves as a query to the “World Knowledge” database, identifies and extracts word data associated with the plurality of content items.
	Referring to claim 8, Goutte and Chalabi disclose that the at least one processor is configured for: generating signals for communicating the domain-specific output text (Chalabi, column 3, lines 54-56, column 4, lines 7-10).  Chalabi discloses a thematic predictor which outputs the sequence of sensed tagged words and probable themes.
Referring to claim 11, Goutte discloses a method for natural language processing, the method comprising: obtaining a content item matrix including word data from a plurality of content items (page 1, paragraph 6).  Goutte discloses modifying the content item matrix to remove word data for at least one dominant content item for the first theme (page 6, paragraph 62).  Goutte does not disclose a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi discloses a plurality of theme tokens associated with each theme in the corpus of themes (column 6, lines 1-5), when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords, removing word data for at least one dominant content item for the first theme (column 9, lines 1-10, column 6, lines 50-55).  Chalabi describes how a number of the plurality of words which are the theme tokens associated with the “Sport” theme are not matched, the words and senses are removed and not associated with the dominant theme.  Chalabi discloses regenerating from the modified content item word corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model (column 5, lines 55-65), ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes and generating domain-specific output text for one or more of the ranked themes (column 7, lines 35-45, column 4, lines 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Chalabi a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi disclose an analogous system with natural language translation that uses theme tokens and ranking to automatically determine the content of a sentence.  This feature is implantable in natural language analysis systems and provides motivation for Goutte to learn from Chalabi.
Referring to claim 20, Goutte discloses a non-transitory, computer-readable medium or media having stored thereon computer executable instructions which when executed configure at least one processor for carrying out the features below (page 8, paragraph 89, page 3, paragraph 3, paragraph 6): obtaining a content item matrix including word data from a plurality of content items (page 1, paragraph 6); with a natural language processing topic model, generating from the content item word matrix a corpus of themes (page 1, paragraph 7, page 2, paragraphs 17, 22, 23, 24).  Goutte discloses modifying the content item matrix to remove word data for at least one dominant content item for the first theme (page 6, paragraph 62).  Goutte does not disclose a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi discloses a plurality of theme tokens associated with each theme in the corpus of themes (column 6, lines 1-5), when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords, removing word data for at least one dominant content item for the first theme (column 9, lines 1-10, column 6, lines 50-55).  Chalabi describes how a number of the plurality of words which are the theme tokens associated with the “Sport” theme are not matched, the words and senses are removed and not associated with the dominant theme.  Chalabi discloses regenerating from the modified content item word corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model (column 5, lines 55-65), ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes and generating domain-specific output text for one or more of the ranked themes (column 7, lines 35-45, column 4, lines 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Chalabi a plurality of theme tokens associated with each theme in the corpus of themes.  Chalabi disclose an analogous system with natural language translation that uses theme tokens and ranking to automatically determine the content of a sentence.  This feature is implantable in natural language analysis systems and provides motivation for Goutte to learn from Chalabi.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0190241 A1 (Goutte), U.S. Patent No. 7,184,948 B2 (Chalabi) and U.S. Patent No. 9,836,533 B1 (Levi).
Referring to claims 2 and 12, Goutte and Chalabi do not disclose the natural language processing topic model is a latent Dirichlet allocation model.  Levi discloses that natural language processing models are generated based on a latent Dirichlet allocation model (column 46, claim 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Levi the natural language processing topic model is a latent Dirichlet allocation model.  The latent Dirichlet allocation model is a known technique for generating natural language topic models which would improve the similar system of Goutte and Chalabi in the same way.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0190241 A1 (Goutte), U.S. Patent No. 7,184,948 B2 (Chalabi) and U.S. Publication No. 2016/0225034 A1 (Putrevu).
Referring to claims 5 and 15, Goutte and Chalabi do not disclose that the importance metrics are based on a term frequency-inverse document frequency score.  Putrevu discloses that the importance metrics are based on a term frequency-inverse document frequency score (page 5, paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Putrevu that the importance metrics are based on a term frequency-inverse document frequency score.  Putrevu discloses a known technique for measuring analytics associated with text data which would improve the similar systems of Goutte and Chalabi in the same way.
Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0190241 A1 (Goutte), U.S. Patent No. 7,184,948 B2 (Chalabi) and U.S. Publication No. 2014/0092424 A1 (Grosz).
Referring to claims 9 and 18, Goutte and Chalabi discloses that the at least one processor is configured for: generating signals for displaying the domain-specific output text; and upon receiving an input representing a selection of at least a portion of the domain-specific output text, traversing the ranked themes corresponding to the portion of the domain-specific output text and the content item matrix to identify and display information associated with content items corresponding to the selection.  Grosz discloses that the at least one processor is configured for: generating signals for displaying the domain-specific output text; and upon receiving an input representing a selection of at least a portion of the domain-specific output text, traversing the ranked themes corresponding to the portion of the domain-specific output text and the content item matrix to identify and display information associated with content items corresponding to the selection (page 22, paragraphs 273-276).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Grosz that the at least one processor is configured for: generating signals for displaying the domain-specific output text; and upon receiving an input representing a selection of at least a portion of the domain-specific output text, traversing the ranked themes corresponding to the portion of the domain-specific output text and the content item matrix to identify and display information associated with content items corresponding to the selection.  Grosz discloses providing the user with desired content based on a recommendation schemas which would improve the technology of Goutte and Chalabi to generate a display of user desired data.
	Referring to claims 10 and 19, Goutte and Chalabi do not disclose that the at least one processor is configured for: mapping the domain-specific output text with at least one symbol stored in association with one or more user accounts; and generating signals for communicating data relating to the domain-specific output text to the one or more user accounts associated with the at least one mapped symbol.  Grosz discloses that the at least one processor is configured for: mapping the domain-specific output text with at least one symbol stored in association with one or more user accounts; and generating signals for communicating data relating to the domain-specific output text to the one or more user accounts associated with the at least one mapped symbol (page 22, paragraphs 272, 273).  The stickers are associated with output text which described the project page.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Grosz that the at least one processor is configured for: mapping the domain-specific output text with at least one symbol stored in association with one or more user accounts; and generating signals for communicating data relating to the domain-specific output text to the one or more user accounts associated with the at least one mapped symbol.  Grosz discloses providing the user with desired content based on a recommendation schemas which would improve the technology of Goutte and Chalabi to generate a display of user desired data.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 3 and 13, prior art references do not disclose when each of the plurality of theme tokens associated with a second theme of the corpus of themes fails to match any of a plurality of domain-specific keywords, and when the second theme does not have any dominant content items, removing the second theme from the corpus of themes..
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach the method for providing domain-specific natural language processing system.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 18, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143